



COURT OF APPEAL FOR ONTARIO

CITATION: Canadian Real Estate Association v. American Home
    Assurance Company, 2015 ONCA 389

DATE: 20150529

DOCKET: C59889

Simmons, Epstein and Pardu JJ.A.

BETWEEN

The Canadian Real Estate Association

Plaintiff/Respondent

Appellant by
    Cross-Appeal

and

American
    Home Assurance Company, Chartis Insurance Company of Canada

Chubb
    Insurance Company of Canada,
Continental Casualty Company,

Encon
    Group Inc., Temple Insurance Company, XL Reinsurance

American
    Inc. Lloyds Underwriters, Certain Underwriters at Lloyds
,

Thomas Hanrahan and Zarek Taylor Grossman Hanrahan LLP

Defendants

(Appellants, Thomas
    Hanrahan and Zarek Taylor Grossman Hanrahan LLP)

(Respondent: Chubb
    Insurance Company of Canada)

William G. Scott, for the appellants, Thomas Hanrahan
    and Zarek Taylor Grossman Hanrahan LLP

Simon Bieber and Adrienne Lipsey, for the respondent
    Chubb Insurance Company of Canada

Peter Hagen, for the cross-appellant, Canadian Real
    Estate Association

Heard: May 25, 2015

On appeal from the order of Justice E.P. Belobaba of the
    Superior Court of Justice, dated December 19, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We agree that the motion judge erred in striking the statement of claim under
    rule 21.01 based on expiry of the limitation period prior to a statement of
    defense and reply being delivered.  A plaintiff is under no obligation to plead
    matters relating to discoverability until a statement of defense pleading a
    limitation period is delivered:
Collins v. Cortez
, 2014 ONCA 685.

[2]

In our view, the exception in
Beardsley v. Ontario Provincial Police
(2001), 57 O.R. (3d) 1 (Ont. C.A.) must be confined to cases that involve no
    legal or factual complexities.

[3]

The appeal is allowed and the order below is set aside.

[4]

Costs of the appeal are payable by the respondent to the appellants and
    cross-appellant in the amount of $5,000 in total on a partial indemnity basis
    inclusive of disbursements and applicable taxes.  Costs of the motion below are
    payable by the respondent to the cross-appellant in the amount of $5,000
    inclusive of disbursements and applicable taxes and $2,000 to the appellants inclusive
    of disbursements and applicable taxes.


